Citation Nr: 1230841	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  08-16 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 50 percent evaluation for the lumbar spine disability, currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for the lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty in the United States Air Force from October 1976 to April 1981, and from January 1982 to July 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) which reduced the rating for the Veteran's service-connected lumbar spine disability from 50 percent to 10 percent, effective April 12, 2007.  The RO had originally granted service connection for the lumbar spine disability in a rating decision issued in March 2005; an initial evaluation of 50 percent was assigned effective from August 1, 2003.  The case was certified to the Board by the RO in St. Petersburg, Florida.

In his June 2008 VA Form 9, the appellant submitted a written request for a hearing before the Board in Washington, DC.  The appellant was subsequently scheduled for a Board hearing in March 2010; however, prior to the hearing date, the appellant submitted a letter in which he asked that the scheduled hearing be postponed.  Thereafter he did not communicate with the Board about rescheduling his hearing.  In February 2012, the Board sent the appellant a hearing clarification letter and asked him if he still wanted to appear at a hearing before the Board.  The appellant responded that same month and stated that he did not wish to appear at a hearing.  Therefore, the request for a Board hearing is deemed withdrawn and the case is ready for appellate review.

The RO certified the issue to the Board as an increased rating claim; however, since the Veteran filed a notice of disagreement (NOD) after the rating decision that reduced his disability rating, the Board must also initially decide whether the reduction from 50 percent to 10 percent was proper and address the matter of a higher rating separately.  

In addition, the Board notes that the issue of entitlement to total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the appellant has been awarded TDIU benefits since the day after his retirement from service (August 1, 2003).  Therefore, any TDIU claim would be moot.

The issue of clear and unmistakable error (CUE) in the March 2005 rating decision has been raised by the record, but that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant was discharged from active service on July 31, 2003.  The March 2005 rating decision which granted service connection for the lumbar spine disability assigned an effective date of August 1, 2003.  

The regulations used to evaluate diseases and injuries of the spine have changed since the August 1, 2003 effective date for the grant of service connection; in addition, the regulations had also changed in 2002.  These changes became effective on September 23, 2002, and on September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); 67 Fed. Reg. 54345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243 (2004))).  

In the March 2005 rating, the RO rated the appellant's lumbar spine disability pursuant to the provisions of Diagnostic Code 5237.  However, that Diagnostic Code did not exist prior to September 26, 2003.

Amendments to regulations cannot be construed to have retroactive effect unless their language requires such a result.  See Kuzma v. Principi, 341 F.3d 1327, 1328 (2003) (citing Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  However, there is no such language in the amendments to the regulations at issue in this case.  Consequently, application of the newer regulations can be no earlier than the effective date of the change.  Thus the question of CUE in the initial rating assigned for the lumbar spine has been raised.

On the question of adjudicating CUE in a rating decision, the United States Court of Appeals for Veterans Claims (Court) has held that when attacking a prior RO decision, the matter must be presented to and adjudicated by the RO in the first instance.  Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc).  If this is not done, the Board lacks jurisdiction over the merits of the matter.  Id.  When the Board lacks jurisdiction over a matter, the referral of the matter to the RO is the appropriate action.  Id.; see also Young v. Shinseki, 25 Vet. App. 201, 203-04 (2012) (determining that referral of a matter is appropriate only when the Board lacks jurisdiction over the matter being referred).  Thus, the Board has referred the CUE claim, as above.

VA is required to decide issues together when a determination on one issue could have a significant impact on the outcome of another issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The appellant's claim of entitlement to restoration of the initial 50 percent evaluation for the lumbar spine disability is inextricably intertwined with the CUE claim.  Therefore, that issue is remanded.

Review of the evidence of record reveals that the appellant was last afforded a VA lumbar spine examination in April 2007 - more than five years ago.  However, the appellant has indicated in written statements that this disability has worsened since the April 2007 VA examination was conducted.  When a veteran indicates that his disability has increased since his last VA examination, a reexamination should be scheduled.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding an examination necessary where a Veteran alleged worsening).  Therefore, additional VA examination is necessary.

No VA treatment records dated after 2007 have been included in the claims file.  In addition, it appears that the appellant has been in receipt of VA Vocational Rehabilitation services, but none of the associated records have been included in the claims file.

VA is therefore on notice of records that may be probative to the claims.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  In addition, records generated by federal facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

On remand, the AMC/RO should obtain all of the treatment records reflecting any treatment since April 2007, whether VA or private, and associate them with the claims file.  The AMC/RO should also obtain all of the appellant's VA Vocational Rehabilitation records and associate said records with the claims file.

These considerations require further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent have been accomplished.

2.  Ascertain whether there are VA Vocational Rehabilitation records for the appellant.  If so, obtain those records (or legible copies thereof) and associate them with the claims file.

3.  Contact the appellant to obtain the names and addresses of all medical care providers (private, VA or other government) who have treated him for any low back condition since 2007.  After securing the necessary release(s), obtain all associated records not already of record identified by the appellant, to the extent not already on file.  In particular, any VA treatment records dated from 2007 onward must be obtained.  Associate all records obtained with the claims file.

4.  To the extent an attempt to obtain any of these records is unsuccessful, the claims files should contain documentation of the attempts made.  The appellant and his representative should also be informed of the negative results and be given opportunity to secure the records.

5.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for appropriate VA medical examination(s) to accurately determine and delineate the extent and severity of the thoracolumbar spine disability.  The claims file must be made available to the examiner(s) for review in conjunction with the examination(s).  The examiner(s) should state in the report whether said claims file review was done.

All necessary diagnostic tests should be conducted and the examiner(s) should review the results of any testing prior to completion of the reports.  The examiner(s) should describe all symptomatology due to the appellant's service-connected thoracolumbar spine disability, both currently and historically.  All pertinent x-ray, EMG testing, CT scans and MRI results of record must be discussed.

After examining the appellant and reviewing his claims file, the examiner(s) must provide a comprehensive report including complete rationales for all conclusions reached.  The examiner(s) should identify the objective manifestations attributable to the appellant's service-connected thoracolumbar spine disability.  Any musculoskeletal and/or neurologic dysfunction involving the thoracolumbar spine or the lower extremities must be described in detail.  The examiner(s) should, to the extent possible, indicate the historical degree of impairment since 2007 due to the manifestations of thoracolumbar spine disability.

The examiner(s) should note the ranges of motion of the thoracolumbar spine.  The examiner(s) must state if there is any limitation of function and describe it in detail.  The point at which pain begins during tests of motion should be identified.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement, currently and historically, should be noted.  The examiner(s) are asked to describe whether pain significantly limits functional ability during flare-ups or when the back is used repeatedly.  All functional losses caused by service-connected lumbar spine disability due to pain, weakness, fatigability, etc., should be specifically equated to additional degrees of motion lost beyond that shown clinically.  

If relevant, specific findings should be made with respect to the location, size and shape of the scar(s) from any surgery with a detailed description of any associated pain or tenderness as well as the presence of any disfigurement or any limitations caused by any adhesions or nerve impairment such as postsurgical arachnoiditis.

Based on the review of the record and the examination of the appellant (or claims file review alone if examination is not accomplished), the examiner(s) should state whether there is ankylosis of the thoracolumbar spine.  The examiner(s) should indicate whether the appellant's age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine affect his normal range of motion of the lumbar spine.

Based on the review of the record and the examination of the appellant (or claims file review alone if examination is not accomplished), the examiner(s) should identify any symptoms due to disc syndrome and describe the nerve(s) affected, or seemingly affected, by nerve root compression.  The symptoms, currently and historically, should be characterized as causing mild, moderate, or severe incomplete paralysis/neuritis/neuralgia or complete paralysis for each nerve affected or seemingly affected.  The examiner(s) must state whether any disc bulging and/or spinal stenosis and/or sensory deficit is related to the service-connected thoracolumbar spine disability.  The examiner(s) should note the total duration, currently and historically, of any incapacitating episodes of disc syndrome.  (An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.)

In reporting the results of range of motion testing, the examiner(s) must identify any objective evidence of pain and the specific limitation of motion, if any, accompanied by pain.  To the extent possible, the examiner(s) must assess the extent of any pain.  Tests of joint movement against varying resistance should be performed.  The examiner(s) must also describe the existence and severity of any lower extremity muscle atrophy, any arthritis, any intervertebral disc syndrome, any incoordination, any weakened movement and any excess fatigability on use.  The examiner(s) must also opine whether there would be additional limits on functional ability on repeated use or during flare-ups (if the appellant describes any), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.

6.  Upon receipt of the VA examination report(s), conduct a review to verify that all requested opinions have been provided.  If information is deemed lacking, refer the report to the VA examiner(s) for corrections or additions.  See 38 C.F.R. § 4.2.  

7.  Adjudicate the issue of CUE in the March 2005 rating decision; specifically the application of Diagnostic Code 5237 in assigning the initial rating.  

8.  Thereafter, consider all of the evidence of record and re-adjudicate the appellant's claims to include entitlement to restoration.  Consideration should be given to the possibility of separate ratings for the thoracolumbar spine or for surgical scarring, as well as any other potential sources of a further disability rating of the claimed disability, including functional loss due to pain.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories and Diagnostic Code versions; 38 C.F.R. §§ 3.321, 4.40, 4.59; Esteban v. Brown, 6 Vet. App. 259 (1994); Allen v. Brown, 7 Vet. App. 439, 448 (1995); DeLuca v. Brown, 8 Vet. App. 202 (1995); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

9.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

